I am
particularly pleased to express my congratulations to
you, Sir, on your election as President of the fifty-fifth
session of the General Assembly. Your great diplomatic
experience and your thorough knowledge of
international affairs are the best guarantees for the
success of this session. While assuring you of the
readiness of our delegation to fully cooperate with you,
we would like to wish you the utmost success as you
carry out your responsibilities.
Allow me also to express my thanks to your
predecessor, Mr. Theo-Ben Gurirab, for the remarkable
role he played during the previous General Assembly
session. His efforts made it possible to achieve positive
results in the review and resolution of many issues.
The Millennium Assembly takes place at a time
when the world is at the crossroads of two different
eras. This makes it particularly important that this
fifty-fifth session provide us with the opportunity to
take stock of what we have achieved together and to
begin developing a forward-looking strategy that will
allow us to face the current challenges. We can identify
and face these challenges only within the framework of
a multidimensional, international partnership in the
political, economic, social and development spheres.
President Zine El Abidine Ben Ali and his peers
who met at the Millennium Summit have underlined
the main challenges that the international community
must face. These challenges should set priorities for
our joint efforts in the next stage, so that we can make
the next millennium a millennium of international
partnership, of the development of joint strategies, of
the promotion of societies and satisfying their multiple
needs, of the struggle against poverty and epidemics, of
conflict prevention and of the establishment of a lasting
13

basis for peace and international security. In other
words we should make this millennium truly a
millennium of the common future of mankind.
The Declaration adopted by the Millennium
Summit is a document of historical importance. It
paves the way for the future work of the international
community within the framework of the principles and
purposes of the Charter of the United Nations. In the
Declaration world leaders reaffirmed these purposes
and principles and renewed their commitment to them.
They also reaffirmed their adherence to the United
Nations as the only forum for the expression of the
international community's choices for the future and as
the ideal instrument for achieving our collective
aspirations.
At the end of the last millennium there were
several major summits — including the Millennium
Summit, the South Summit, the Non-aligned
Movement summit and the two special sessions of the
General Assembly, devoted to social development and
women. The results of these summits and meetings, the
visions expressed and the decisions taken regarding the
future of international relations provide an important
point of reference that makes it possible to develop a
global and consensual strategy in order to build a true
partnership between peoples and nations. The goal of
this partnership should be to take up the future
challenges together.
Among the lessons we have learned from these
historic meetings was the consensus reached by all
countries on the need for a renewed vision of the
working methods that we have followed every year in
recent decades in order to adapt to the requirements of
our time, when different aspects of international life in
the political, economic and social spheres are all
interlinked.
The challenges of our modern world require a
global vision and common action that would take into
account the link between peace, security and
sustainable development based on a political approach
that combines democracy, human rights and good
governance, as well as overall strategies for the fight
against poverty on an international scale. Indeed,
poverty has been identified by major international
authorities and also in the statements that emerged
from the Millennium Summit and the Security Council
as well as by the Secretary-General in his reports to the
Millennium Summit and to the General Assembly at its
fifty-fifth session as one of the main causes of
international economic imbalance and as a source of
instability, conflict and tension in many regions of the
world.
In our opinion, the international community is
called upon today to objectively develop a concept of
international peace and security as well as the means to
preserve them. It is called upon to adopt a broader
concept that takes into account not only the direct
causes of wars, conflicts and tensions, but also their
entrenched roots and the means to resolve them in
order to ensure their prevention and to guarantee peace
and security. The last decade has shown the magnitude
of the means that are required to resolve conflicts and
tensions throughout the world. This has generated a
weakening of international will when true and direct
participation in the quest for solutions to the many
conflicts was needed.
The United Nations, despite its limited resources,
remains the main actor that can resolve these conflicts.
Previous experiences have taught us, among other
things, that the principle of conflict prevention remains
the best way to avoid conflicts and the resultant human
tragedy and economic and social damage, which are
difficult to remedy.
Indeed, within this international forum, we must
work with regional organizations and international
financial institutions to implement a strategic plan of
action with new dimensions that would enshrine the
principle of prevention as the main way to avoid
conflicts and to deal with their deep and structural
causes, through a global vision that would take into
account the pressing needs of economic and social
development. Experience has proved that stability and
internal harmony within and between countries will not
be achieved without national development and
interdependent interests.
It is difficult indeed to imagine how a society can
engage in internal violence or get involved in an
external conflict if its interests are protected and if it
enjoys well-being and prosperity — both fundamental
conditions for peace and stability.
This vision conforms to the reform process under
way at the United Nations, in the Security Council and
at international financial institutions that have realized
that the cost of prevention is far lower than the cost of
post-conflict reconstruction, especially since certain
14

consequences, those that affect human beings, are
difficult to remedy.
It is therefore high time that industrialized
countries and international financial institutions
honoured their commitments towards disadvantaged
regions and countries in the form of official
development assistance, by encouraging foreign
investment and by settling the debt problem, including
the servicing of the debt, in order to meet the
requirements of development and to contribute
effectively to formalizing the idea of prevention based
on multifaceted international aid.
Before concluding my comments on the matter of
peacekeeping and international security in this new
international environment, I would like to underline the
following. First, there is a need to introduce necessary
reforms into United Nations procedures when it comes
to peacekeeping operations, especially since the
activities of our Organization are no longer limited to
traditional missions, but also encompass disarming and
reintegrating combatants, removing landmines,
establishing State institutions and monitoring elections.
These new missions require greater material and
human resources, as well as collective efforts. Of
course, this requires a substantial strengthening of
United Nations preventive capabilities.
Experience has shown that the success of
peacekeeping operations depends on the prior consent
of the parties concerned, on a clear mandate and on the
availability of necessary resources.
We have also observed through our experience in
peacekeeping operations that serious problems do exist,
especially when it comes to delays in reimbursing
contributing countries.
The report of the group of experts, developed
under the chairmanship of Mr. Lakhdar Brahimi,
contains important recommendations that command our
attention and deserve in-depth study, especially since
they deal with all aspects of peacekeeping operations.
Secondly, the role of the Security Council in
peacekeeping and international security is crucial and
indispensable. It draws its strength from the fact that it
is a universal tool and that it embodies international
legality.
As always since the 1960s, Tunisia remains ready
to meet the United Nations calls, as well as those of the
international community, to take part in peacekeeping
operations throughout the world. Given the priority of
the security of personnel serving in peacekeeping
operations, in July Tunisia ratified the United Nations
Convention on the Safety of United Nations and
Associated Personnel.
The need to introduce reforms to the Security
Council is dictated today by international
developments that have taken place since the adoption
of the Charter. In this context, increasing the number of
permanent and non-permanent members of that body
on the basis of equitable geographic distribution is an
urgent demand. We would like to stress the need to
reach a consensus that would make it possible to
increase the number of permanent members.
In this regard, I would like to recall that Tunisia
supports the candidacy of Japan, Germany and other
countries. An eventual solution should preserve the
interests of all international parties and make it
possible to satisfy the demands of developing countries
and, above all, African countries, which are entitled to
two permanent seats on the Security Council, to be
distributed according to the rule of rotation. It is also
necessary to improve the working methods of the
Council in order to ensure that its work is marked by
transparency and effectiveness. Since acceding to the
Security Council as a non-permanent member, Tunisia
has tried to ensure that its contribution to the work of
that body is based on dialogue with the other members
in order to bring viewpoints closer together and to
reach results that would guarantee the success of all
endeavours to safeguard peace and international
security.
Along the same lines, with respect to the role of
the Security Council, we cannot overlook the question
of humanitarian intervention, which has been the
subject of widening debate in recent years and whose
review calls for particular and sustained attention.
We stress the need for an in-depth examination of
all aspects of this matter. Indeed, if a particular
humanitarian situation requires urgent intervention so
that it does not deteriorate, such intervention cannot
take place outside the framework of international law,
the basic principles and norms of international relations
and the provisions of the United Nations Charter. State
sovereignty remains a fundamental tenet that can never
be overlooked or ignored, because any violation of this
15

principle would alter the balance of international
relations and risk the spread of anarchy.
The question of sanctions is one of the most
important issues that United Nations bodies, including
the Security Council, have to face. The experience of
the past decade has shown that the use of sanctions
must be modified so as to alleviate their impact on
peoples, while certain criteria, such as their use as a
last resort after all other peaceful means have been
exhausted, must be applied.
In cases in which the imposition of sanctions is
necessary, their duration should be limited. We should
also define clear conditions for the lifting or
suspension of sanctions and undertake an ongoing
assessment of their humanitarian effects on the
population of the target countries, as well as their
direct impact on the interests of third countries.
In this connection, with regard to Iraq, Tunisia
has always reaffirmed the need to unite all our efforts
in order to reach a peaceful settlement of the dispute
that would make it possible to end the embargo,
reintegrate Iraq into the community of nations, put an
end to the tragic suffering of the Iraqi people resulting
from the sanctions imposed over the past 10 years and
help to direct the efforts of the countries of the region
and their peoples towards the achievement of
development and stability. All parties must cooperate
in order to resolve the other humanitarian aspects of
the problem, in particular the issue and fate of missing
Kuwaiti nationals.
With regard to the Lockerbie affair, the recent
developments following the implementation of the
agreement concluded on the matter and the suspension
of the embargo imposed on Libya, it is time for
sanctions to be lifted completely and definitively in
order to allow the Jamahiriya to continue its overall
development process and to support the Arab Maghreb
Union (AMU) as it strives to achieve the integration
and complementarity on which all of its member States
place great importance. Tunisia has made the AMU a
strategic choice. It is constantly working to promote
the Union and to strengthen its foundations and
structures. With the help of its partners in the Union, it
has tried to give this regional organization new impetus
so that it can respond to the historic aspirations of its
peoples.
With regard to the Middle East, we would like to
express our regret that the negotiations at the Camp
David summit meeting held in July stalled without an
agreement that would guarantee a fair settlement of the
Palestinian cause. Tunisia, which from the outset has
supported the peace process on all tracks, is convinced
that it is time to give concrete form to the legitimate
aspirations of the Palestinian people to build an
independent State, with Al-Quds Al-Sharif as its
capital, in accordance with international law and the
terms of reference of the peace process based on the
principle of land for peace. Tunisia hopes that the
American Administration will continue its good
offices, and that other influential parties, such as the
European Union, Russia and Japan, will step up their
efforts to help the Palestinian Authority and the Israeli
Government reach an agreement that would make it
possible to establish a just and lasting peace and
guarantee the national rights of the Palestinian people
in accordance with General Assembly and Security
Council resolutions, in particular Security Council
resolutions 242 (1967) and 338 (1973).
Achieving a just and lasting peace in the Middle
East will also depend on progress on the Syrian track.
Israel is called upon to withdraw from the Golan and to
comply fully with Security Council resolutions 242
(1967) and 338 (1973). Israel is also called upon to
respect the international borders of Lebanon and to
refrain from violating the borders drawn by the United
Nations.
Our States are encouraged to try to identify ways
and means to face the phenomenon of globalization,
with its consequences and economic and social
repercussions, and to adapt to it in order to ensure that
its dividends are shared and to spare our peoples,
especially peoples of the South, the negative fallout
from it.
The African continent is a region suffering most
from development problems, despite major reforms
undertaken by the countries of the continent in
different areas. Despite the efforts made by certain
African countries, Africa is still suffering from a severe
lack of resources and assistance which prevents it from
joining the global development process. In this context,
one of the greatest challenges is to prevent the
marginalization of the economies of developing
countries and to ensure an international environment
conducive to access to international markets and to an
increased share of international trade. This will require
the international community to provide the necessary
impetus in the area of investment and financing if these
16

States are to develop, and to increase official
development assistance, which has not only remained
below 0.7 per cent of the gross national product of the
countries of the North, but is actually decreasing, while
the external debt crisis and debt servicing continue to
burden developing countries.
In this context, we recall the initiative of
President Zine El Abidine Ben Ali, calling for the
recycling of debts in development projects, which
would make it possible to reduce the debt burden and
help the countries concerned.
I also take this opportunity to recall the appeal
made by President Zine El Abidine Ben Ali in 1995 for
the creation of a partnership and development contract
between the countries of the south and north shores of
the Mediterranean. This appeal is an extension of
President Ben Ali's initiative, launched in 1989 from
this lofty rostrum, for a global contract of peace and
progress between the countries of the North and South
aimed at strengthening cooperation and creating new
prospects for stability and progress in the world.
Given the major progress achieved in the
scientific and technological spheres in recent decades,
the millennium on which we are embarking will
undoubtedly be one of science, technology and
communications, necessitating the sharing of the
benefits of progress, including in the field of
computers, which will create great prospects for the
harmonious and balanced development of countries.
In this context, I recall Tunisia's initiative to hold
a world summit on the information society, and its
proposal, in the framework of the International
Telecommunication Union, to host such a summit in
2003. I renew my appeal to all Member States and to
the parties and institutions interested in this field to
support this initiative and contribute as much as
possible to organizing the summit in Tunisia.
Peace and security are part of a concept with
complementary dimensions; it is no longer limited to
the outbreak, management and resolution of conflicts,
but, rather, encompasses everything that contributes to
strengthening stability and offers opportunities for
development and prosperity. Furthermore, exclusion
and marginalization, in all their aspects, undoubtedly
lead to extremism and open the way to tension and
violence. We know today that the struggle against
poverty has assumed considerable importance. Indeed,
while many societies enjoy well-being and prosperity,
large fringes of the world's population experience
poverty and destitution, which are alien to moral values
and human rights. Furthermore, abject poverty is one
of the most dangerous sources of conflict and
instability. The fight against this planetary scourge and
the violence and internal and inter-State conflicts that it
engenders is a universal duty and a moral obligation
that all international parties must assume.
In this context, I wish to reiterate the appeal
launched by His Excellency President Zine El Abidine
Ben Ali for the creation of a world solidarity fund, as
an instrument to complement existing international
mechanisms, without replacing them. This fund could
be financed by donations and voluntary assistance from
the international community, and its objective would be
to finance field programmes to fight poverty directly
and urgently.
President Ben Ali has made this proposal based
on the success of the experience of the National
Solidarity Fund, 26.26, set up in Tunisia in 1992,
which helped lower the rate of poverty in our country
from 22 per cent to 6 per cent. This proposal has been
favourably received by member countries of the region
and France, as well as by 12 international and regional
organizations, such as the Group of 77, the Non-
Aligned Movement, the Organization of the Islamic
Conference, the South Summit and the General
Assembly special session on social development. With
the international community's awareness of the need to
fight poverty, and given the wide support that the
proposal to create a world solidarity fund enjoys,
Tunisia would like to present, during the current
session, a draft resolution in this regard, which it hopes
will obtain all the support necessary from Member
States.
Tunisia has always attached great importance to
democracy and good governance, because it is
convinced that these values are an integral part of any
rebirth and development. Since the change of 7
November 1987, we have introduced fundamental
reforms to promote these values. Indeed, the principles
of human rights, the culture of tolerance and respect for
the right to difference are the bases of change in
Tunisia, which has enriched the values of international
solidarity and collective responsibility at all levels:
political, economic and social.
The existence of a national solidarity fund is the
best reflection of the importance of this aspect in
17

national life. An individual's awareness of his
responsibility towards the future of his homeland
implies solidarity and cooperation with all components
of society, making it possible to remedy the problems
of exclusion and marginalization in society.
Democracy, human rights, good governance and
national solidarity are interlinked values that must take
into account the characteristics and specific features of
each society, since there is no standard model that can
be applied to everyone everywhere. This vision, which
has been enshrined at various international forums
would, thanks to the positive results seen in different
countries, including Tunisia, be likely to constitute one
of the main concepts we have been called upon to
adopt consensually and to implement in the new
millennium.
Indeed, the right of peoples to freedom and
democracy is a concept that has become a daily
practice in many countries and must be consolidated,
taking into account the requirements of growth and
progress that themselves constitute a fundamental
condition for peace and stability. In this context,
international partnership is a common denominator that
must guide our action in the next millennium.
Finally, allow me to express the hope that this
session will mark the rebirth of solidarity among all
components of the international community, within
which the United Nations will play a leading role
through its outreach and its ongoing harmonious
actions. Our objective would be that our action should
contain a human global dimension to establish a
common strategy and conditions for security, stability,
development and prosperity on the basis of the
common interests of all peoples everywhere.








